On petition for rehearing it is suggested that the lower court omitted and failed to give proper consideration to the appellants' application for the appointment of a receiver with the power and authority to collect the rents, insure the buildings against loss and destruction by fire, make reasonable repairs, pay the taxes, and otherwise conserve and protect the property involved in this litigation until an order of discharge shall or may be entered in the premises.
We have re-examined the record in the light of the contention made by counsel for the appellants, and have concluded that the chancellor below should have granted the application and appointed a suitable and competent person to act as receiver of the property here involved.
The previous order of this Court denying the application for an interlocutory writ of certiorari and *Page 432 
affirming the order of the lower court is hereby modified, with directions to the lower court to enter an order appointing a receiver of the property pending this litigation.
It is so ordered.
BROWN, C. J., WHITFIELD, TERRELL, and BUFORD, JJ., concur.
THOMAS, J., adheres to original opinion by CHAPMAN, J.